DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koizuka et al. (# US 2017/0267884).
Koizuka et al. discloses:
1. An ink comprising: water ([0095]); a coloring material ([0097]-[0117]); and a polymer having a structure unit represented by the following Chemical formula 1 

    PNG
    media_image1.png
    611
    341
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    526
    430
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    237
    376
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    128
    447
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    206
    472
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    424
    452
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    330
    325
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    382
    510
    media_image8.png
    Greyscale

The Examiner draws particular attention to the Applicant that " Koizuka et al. does address a polymer, it teaches a laundry list of possible polymers ([0024]-[0046]; [0066]-[0086]). The format in which Koizuka et al. presents its teaching does not change the fact that it teaches the claimed invention. It is not necessary for Koizuka et al. to present its teaching in an example format citing it in a list is sufficient.  
Therefore, it would have been obvious to one of ordinary skill in the art, absent evidence to the contrary, to choose any of the polymers from the list and any additives from the list, including those presently claimed, and thereby arrive at the claimed 

2. The ink according to claim 1, wherein Ar is a naphthyl group ([0024]-[0043]). 
3. The ink according to claim 1, wherein the structure unit having an anionic group is represented by the following Chemical formula ([0047]-[0055]).  

    PNG
    media_image9.png
    193
    233
    media_image9.png
    Greyscale

4. The ink according to claim 1, where the polymer has a weight average molecular weight of from 10,000 to 50,000 (5000 to 40,000; [0064]). 
5. The ink according to claim 1, wherein the coloring material comprises a pigment ([0098]-[0110]). 
6. An ink accommodating container comprising: the ink of claim 1; and a container containing the ink (figure: 2; [0174]-[0175]). 
7. A recording device comprising: the ink accommodating container of claim 6 and an ink applying device configured to apply the ink (figure: 1; [0176]-[0184]). 
8. A recording method comprising: applying the ink of claim 1 to a recording medium ([0165]-[0171]). 


    PNG
    media_image1.png
    611
    341
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    526
    430
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    237
    376
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    128
    447
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    206
    472
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    424
    452
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    330
    325
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    382
    510
    media_image8.png
    Greyscale

The Examiner draws particular attention to the Applicant that " Koizuka et al. does address a polymer, it teaches a laundry list of possible polymers ([0024]-[0046]; [0066]-[0086]). The format in which Koizuka et al. presents its teaching does not change the fact that it teaches the claimed invention. It is not necessary for Koizuka et al. to present its teaching in an example format citing it in a list is sufficient.  
Therefore, it would have been obvious to one of ordinary skill in the art, absent evidence to the contrary, to choose any of the polymers from the list and any additives from the list, including those presently claimed, and thereby arrive at the claimed .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(1) Yamamato et al.(# US 7771526) discloses inkjet ink composition comprises coloring material, organic solvent, and polymer (see Abstract; column: 10, line: 1-65).
(2) Sato et al. (# US 2007/0032570) discloses an ink comprising a coloring agent composed of composite particles of a coloring material and inorganic fine particles, a polymeric dispersing agent and a solvent, wherein the polymeric dispersing agent is composed of a block copolymer of a polyvinyl ether structure having a hydrophilic segment and a hydrophobic segment (see Abstract).
(3) Morioka et al. (# US 2005/0225617) discloses a water-based inkjet printer ink contains at least a colorant and a resin. The resin is a block copolymer, which contains at least one hydrophilic block and at least one hydrophobic block. Each of the blocks is a vinyl ether polymer. The ink further contains aluminum or an aluminum compound (see Abstract). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANISH S SHAH whose telephone number is (571)272-2152.  The examiner can normally be reached on 8:00am-4:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MANISH S. SHAH
Primary Examiner
Art Unit 2853



/Manish S Shah/           Primary Examiner, Art Unit 2853